Citation Nr: 1522929	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-12 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for service-connected bipolar disorder and posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received sufficient to reopen a claim of service connection for a cervical spine disability.  

3.  Whether new and material evidence has been received sufficient to reopen a claim of service connection for a thoracolumbar spine disability.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law 


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel
REMAND

The Veteran had active service in the United States Army that included a period from February 26 to July 16, 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In the October 2010 rating decision, the RO granted service connection and assigned an initial 70 percent disability rating for the Veteran's bipolar disorder and posttraumatic stress disorder (PTSD), pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9432-9411.  The Veteran contends that his service-connected psychiatric disorder is more disabling than reflected by the assigned 70 percent rating.  In addition, the Veteran seeks to reopen his claims of service connection for a cervical and thoracolumbar spine disability, both of which were initially denied in an August 2005 rating decision.  In the 2005 decision, the RO based its denial on the evidence of record that revealed no indication or sign that the claimed conditions existed, and on the determination that neither condition occurred in, or was caused by service.  According to the RO, the service treatment records, as well as the VA medical evidence were absent any treatment for, or diagnoses of the claimed conditions.  

Having reviewed the evidence of record, the Board finds that an additional remand is required with respect to the Veteran's claims.  The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

In a May 2005 statement, the Veteran reported that he had received treatment for his claimed disorders at VA medical centers (VAMCs) in Tampa, Florida; Orlando, Florida; and San Diego, California.  He also reported that he received treatment for his disorders at the VAMCs in Kansas City, Missouri and Leavenworth, Kansas.  

In a March 2010 statement, the Veteran's attorney noted that the Veteran requested that VA obtain his records from Truman Medical Center, as well as the VA treatment facilities in Kansas City, Missouri; Leavenworth, Kansas; Tampa, Florida; Orlando, Florida; and San Diego, California.  

Treatment records prepared at the Truman Medical Center, and dated in March 2002, as well as VA treatment records issued from the Kansas City, Leavenworth, San Diego, Portland, and Tampa VAMCs and the VA Heartland Network were obtained and associated with the claims file.  The VA treatment records from the San Diego VAMC are dated from January 2005 to March 2005, and the VA treatment records from the Tampa VAMC are dated from October 2000 to December 2000.  To date, no records from the Orlando VAMC have been received and associated with the claims folder, and based on the evidence of record, it is unclear whether these records exist and/or if further efforts to obtain them would be futile.  Indeed, after the above-referenced records were associated with the claims file, in a June 2010 letter, the Veteran's attorney noted that in response to the May 2010 VCAA letter, they did not yet have a copy of all the records necessary to substantiate the Veteran's claim.  She added that they had requested the necessary records, and once they received this evidence, it would be submitted to VA.  The Veteran's attorney also requested that VA notify them pursuant to 38 C.F.R. § 3.159(e) if it was unable to obtain the aforementioned records.  

VA must make reasonable efforts to assist claimants in obtaining the evidence that is necessary to substantiate their claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  While VA regulations provide that VA will make as many requests as are necessary to obtain relevant records from a federal department or agency, such as a VA medical facility or military medical center, these regulations also instruct that VA will end such efforts only if it concludes that the records sought do not exist, or that further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2).

Any available VA treatment records pertaining to the Veteran's claimed disorders, and prepared at the Orlando VAMC, have not yet been retrieved or associated with the claims file.  Moreover, it is unclear from the record whether the RO has attempted to obtain these records, and if so, whether they do not exist, and/or whether further efforts to obtain them would be futile.  Furthermore, the RO should provide the Veteran with oral or written notice as to the efforts made to retrieve these records pursuant to 38 C.F.R. § 3.159(e).  As such, the Board finds that all efforts to obtain these records have not been exhausted, and the Veteran's claims should be remanded so the AOJ can attempt to retrieve these records, or explain whether these records do not exist and/or whether further efforts to obtain them would be futile.  

In the April 2013 and May 2015 statements, the Veteran, through his attorney contended that his service-connected psychiatric disability is more severe than the current disability rating reflected.  A review of the claims file reveals that the Veteran has not been afforded a VA examination for his psychiatric disabilities since October 2011.  However, the Veteran's more recent VA treatment records, dated from 2011 to 2013, reflect ongoing treatment, as well as varying GAF scores ranging from 30 to 55.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) [the GAF scale reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.]  A GAF of 51-60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF score ranging from 41 to 50 reflects more serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)].  A GAF score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  While a majority of these treatment records reflect his continual struggle in dealing with, and attempting to alleviate, his psychiatric symptoms, an October 2013 VA treatment report did reflect that the Veteran exhibited fair judgment and insight, grossly intact cognition, and good impulse control.  

In light of the records reflecting ongoing treatment for mental health problems, and given that it has been over three years since the Veteran's last VA examination, and because the Board is precluded from making its own unsubstantiated medical conclusions and is instead bound by the medical evidence of record on these matters, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Also, during an October 2013 treatment visit, the Veteran stated that he had previously been through the Topeka PTSD program.  Although a review of the VA treatment records issued through the VA Heartland Network, reflect that he received treatment for various psychiatric issues, the records are absent any notations or indications that he received or underwent treatment for his PTSD, and specifically through a PTSD program at the Topeka VAMC.  As this claim is being remanded for additional development, the AOJ should also attempt to retrieve any records from the Topeka VAMC pertaining to treatment provided for the Veteran's PTSD.  

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should attempt to retrieve any records pertaining to treatment of the Veteran's claimed psychiatric, cervical and lumbar spine disorders at the Orlando VAMC.  If any records are not obtained or unavailable, inform the Veteran pursuant to 38 C.F.R. § 3.159(e).  In so doing, the AOJ shall provide the Veteran with identification of the records unable to be obtained, an explanation of the efforts that VA made to obtain those records, and a description of any further action to be taken with respect to this claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain, as well as a notice that the claimant is ultimately responsible for providing the evidence.  The AOJ shall provide the Veteran with sufficient time to provide a response, or such evidence, and request that the Veteran inform the AOJ if he is unable to procure such evidence.  

2. The AOJ shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated or evaluated him since service for his claimed disabilities.  This shall specifically include updated treatment records from VA, as well as any records from the Topeka VAMC pertaining to treatment provided for the Veteran's PTSD.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.  

3. Thereafter, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a psychiatric examination to determine the current extent of his service-connected psychiatric disorder.  The claims file, including all records on Virtual VA and VBMS, as well as a copy of this remand, must be made available to the examiner for review.  

The examiner should identify the nature, frequency, and severity of all current manifestations of the service-connected psychiatric disorder.  The examiner should also assign a GAF score and provide an explanation of the assigned score.  Also, the examiner should specifically comment on the impact of the Veteran's psychiatric disorder upon his social and industrial activities.  A rationale for all opinions expressed must be provided.  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it if certified for appeal on or before August 4, 2014.  80 Fed. Reg. 14308 (Mar. 19, 2015).)  

4. The AOJ should ensure that all requested development is completed.  Thereafter, re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

